                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES-GENERAL

Case No. CV 18-6885-JLS (PLA)                                                                    Date May 6, 2019

Title: Majestic Zulu v. Raymond Madden, Warden


                                                                                      G U.S. DISTRICT JUDGE
PRESENT: THE HONORABLE               PAUL L. ABRAMS
                                                                                      : MAGISTRATE JUDGE


      Christianna Howard                                     N/A                                           N/A
         Deputy Clerk                                Court Reporter / Recorder                           Tape No.

ATTORNEYS PRESENT FOR PETITIONER:                                   ATTORNEYS PRESENT FOR RESPONDENTS:
                NONE                                                                  NONE


PROCEEDINGS:               (IN CHAMBERS)

On November 2, 2018, this Court issued an Order granting petitioner’s request for a stay in this matter, subject
to certain terms and conditions. Petitioner was ordered to file a status report informing the Court of his progress
in exhausting his currently unexhausted claim in state court beginning on December 3, 2018, and every sixty
days thereafter. Plaintiff’s most recent status report was due on or before April 8, 2019. To date, petitioner’s
status report has not been filed with this Court. Accordingly, no later than May 27, 2019, petitioner is ordered
to show cause why the stay in this action previously imposed by the Court should not be lifted. Filing the
required status report with this Court and strict compliance with the additional requirements set forth in the
Court’s November 2, 2018, Order, shall be deemed compliance with this Order to Show Cause. Failure to file
the status report will result in the stay being lifted.

IT IS SO ORDERED.




cc:     Majestic Zulu, Pro Se
        Julie Ann Harris, CAAG



                                                                                    Initials of Deputy Clerk   ch


CV-90 (10/98)                                    CIVIL MINUTES -        GENERAL
